Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                Feb 28 2014, 9:04 am
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

BARBARA J. SIMMONS                              GREGORY F. ZOELLER
Oldenburg, Indiana                              Attorney General of Indiana

                                                LARRY D. ALLEN
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

DEION TAYLOR,                                   )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )       No. 49A05-1307-CR-340
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE MARION SUPERIOR COURT
                      The Honorable Steven J. Rubick, Judge Pro Tem
                            Cause No. 49F10-1303-CM-20511


                                    February 28, 2014

               MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                             STATEMENT OF THE CASE

      Appellant-Defendant, Deion J. Taylor (Taylor), appeals his conviction of invasion

of privacy, a Class A misdemeanor, Ind. Code § 35-46-1-15.1.

      We affirm.

                                           ISSUE

      Taylor raises one issue on appeal, which we restate as the following: Whether the

State presented sufficient evidence to support Taylor’s conviction of invasion of privacy

beyond a reasonable doubt.

                       FACTS AND PROCEDURAL HISTORY

      At the end of 2009, Taylor was convicted of burglary after he broke into the home

of his father, Michael Taylor (Michael) in Indianapolis, Indiana. As a result, a no-contact

order (Order) was issued on December 1, 2009, which ordered Taylor to have no contact

with Michael. During Taylor’s sentencing hearing on February 23, 2010, the trial court

reaffirmed the Order. Taylor was incarcerated for three years. Upon his release, Taylor

was advised that the Order was still in effect and that he was to have no contact with

Michael as a condition of his probation.

      On March 15, 2013, Michael observed a black GMC Yukon parked on the corner

of his street. Prior to this, Michael received information that Taylor was driving a black

Yukon and had been watching his home. When Michael drove away from his house, the

driver of the Yukon followed suit. As Michael neared an intersection, he saw the Yukon

approaching from the other direction, making “a dash like it was going to come out and


                                             2
ram [him].” (Transcript p. 6). Michael swerved to avoid a collision and perceived that the

driver of the Yukon “appeared to [him] to be [Taylor].” (Tr. p. 6).

       On April 1, 2013, the State filed an Information, charging Taylor with Count I,

criminal recklessness, a Class A misdemeanor, I.C. § 35-42-2-2; and Count II, invasion of

privacy, a Class A misdemeanor, I.C. § 35-46-1-15.1. On June 21, 2013, the trial court

conducted a bench trial. At the close of the evidence, the trial court found Taylor not guilty

of criminal recklessness but entered a verdict of guilty as to Count II, invasion of privacy.

Immediately thereafter, the trial court sentenced Taylor to serve sixty days in the Marion

County Jail.

       Taylor now appeals. Additional facts will be provided as necessary.

                             DISCUSSION AND DECISION

       Taylor claims that there is insufficient evidence to sustain his conviction of invasion

of privacy. Our standard for reviewing whether there is sufficient evidence to support a

conviction is well-established. We will consider only the evidence and any reasonable

inferences derived therefrom that are supportive of the verdict, construing any conflicting

evidence in favor of the trial court’s ruling. Norwood v. State, 938 N.E.2d 1209, 1210 (Ind.

Ct. App. 2010). We do not reweigh evidence or assess the credibility of witnesses. Id.

We will uphold “the conviction unless ‘no reasonable fact-finder could find the elements

of the crime proven beyond a reasonable doubt.’” Id. (quoting Drane v. State, 867 N.E.2d

144, 146 (Ind. 2007)). The evidence need not “overcome every reasonable hypothesis of

innocence”; rather, it “is sufficient if an inference may reasonably be drawn from it to

support the verdict.” Id.

                                              3
        Indiana law provides that an individual commits an invasion of privacy if he

“knowingly or intentionally violates . . . a no contact order issued as a condition of

probation.” I.C. § 35-46-1-15.1(6). In this case, it is undisputed that a valid no-contact

order was in place and that Taylor was aware that he was required to adhere to the Order

as a condition of his probation. However, Taylor asserts that the evidence is insufficient

to prove that his actions constitute a violation of the Order.1 In finding Taylor guilty, the

trial court stated “that a parent is in a unique position to recognize one’s child; and

[Michael] positively identified [Taylor] as the occupant in that [Yukon]. . . . [Taylor]’s

presence in the vehicle in proximity to [Michael]’s home is sufficient to establish [i]nvasion

of [p]rivacy.” (Tr. p. 21).

        We do not disturb the trial court’s finding that Taylor was, in fact, the driver of the

black Yukon and that he had been watching Michael’s house. However, the evidence must

establish that Taylor’s conduct was actually proscribed by the Order. Taylor contends that

“[e]ven if [he] had been driving the black Yukon vehicle, he did not stop to acknowledge

[Michael] in any manner. There was no evidence presented at trial that [Taylor] attempted

to gesture or speak to [Michael].” (Appellant’s Br. p. 8). Although Taylor cites no case

law in support of his position, he maintains that his conviction warrants reversal because

he “did not have any contact or communication with [Michael] that day. He did not harass,

annoy, telephone, contact, or directly or indirectly communicate with [Michael].”

(Appellant’s Br. p. 7).


1
  During the bench trial, the trial court took judicial notice of the Order, but it was not admitted into
evidence. Thus, the Order is not included in the record for appellate review.

                                                       4
       Typically, no-contact orders stipulate that a defendant is restricted from acts such

as harassment, stalking, and making threats to the protected individual. See Norwood, 938

N.E.2d at 1211. Defendants are also usually restrained from visiting locations where they

know the protected individual will be. See Dixon v. State, 869 N.E.2d 516, 519-20 (Ind.

Ct. App. 2007). Although we are unable to review the Order in order to ascertain what,

specifically, Taylor was precluded from doing, Indiana Code section 35-38-2-2.3(a)(18)

provides that, “[a]s a condition of probation, the [trial] court may require a person to . . .

[r]efrain from any direct or indirect contact with an individual.” Thus, we will uphold

Taylor’s conviction if there is evidence to establish that he had any direct or indirect contact

with Michael.

       In Wright v. State, 688 N.E.2d 224 (Ind. Ct. App. 1997), this court stated,

              Contact is defined as “establishing of communication with someone”
       or “to get in communication with.” Communication occurs when a person
       makes something known or transmits information to another. Further,
       communication may be either direct or indirect and is not limited by the
       means in which it is made known to another person.

Id. at 226 (internal citations omitted) (quoting WEBSTER’S DICTIONARY 249 (10th ed.

1993)). Although we have established that communication is a key element of “contact,”

we realize that the term encompasses additional meanings. In re-visiting the dictionary,

we find that “contact” is also defined as an “immediate proximity or association.”

DICTIONARY.COM, http://dictionary.reference.com/browse/contact (last visited Feb. 17,

2014). Here, despite his knowledge that he was to have no contact with Michael, Taylor

drove to a place where he knew Michael would be, loitered on the corner of Michael’s

street, and surveyed Michael’s house and his activity. Then, as Michael drove away,

                                               5
Taylor immediately followed and nearly caused a collision. Accordingly, we find there is

sufficient evidence of Taylor’s immediate proximity to Michael to establish that Taylor

knowingly or intentionally violated the condition of his probation that required him to have

no contact with Michael.

                                     CONCLUSION

       Based on the foregoing, we conclude that there is sufficient evidence to uphold

Taylor’s conviction of invasion of privacy.

       Affirmed.

VAIDIK, C. J. and MAY, J. concur




                                              6